               Case 13-11482-MFW               Doc 5167       Filed 05/06/19         Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------x
                                    :
In re:                              :                         Chapter 11
                                    :
EXIDE TECHNOLOGIES,                 :                         Case No. 13-11482 (KJC)
                                    :
               Reorganized Debtor.1 :
                                    :
---------------------------------x

                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                      )
                                   ) ss
COUNTY OF FRANKLIN                 )

I, Shawn Heckert, being duly sworn, depose and state:

1.      I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims,

noticing, and administrative agent for the reorganized debtor and reorganized debtor-in-possession

(the “Reorganized Debtor”) in the above-captioned proceeding. Our business address is 5151

Blazer Parkway, Suite A, Dublin, Ohio 43017.

2.      On April 30, 2019, at the direction of Skadden, Arps, Slate, Meagher & Flom LLP

(“Skadden Arps”), counsel to the Reorganized Debtor, I caused true and correct copies of the

following documents to be served by e-mail on the parties identified on Exhibit A annexed hereto

(Master Service List and Notice of Appearance Parties with e-mail addresses),3 and by first class




1
         The last four digits of the Reorganized Debtor's taxpayer identification number are 2730. The mailing
address for the Reorganized Debtor is 13000 Deerfield Parkway, Building 200, Milton, Georgia 30004.
2
        Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
        These parties include Notice of Appearance Parties who have consented to email service only pursuant to
Del. Bankr. L.R. 2002-1(d) and 5005-4.
               Case 13-11482-MFW               Doc 5167        Filed 05/06/19        Page 2 of 8



mail on the parties identified on Exhibit B annexed hereto (Master Service List and Notice of

Appearance Parties):

                Opinion [Docket No. 5164]; and

                Order [Docket No. 5165].

3.      On April 30, 2019, also at the direction of Skadden Arps, I caused true and correct copies

of the Opinion and Order to be served by first class mail on the parties identified on Exhibit C

annexed hereto (South Coast Air Quality Management District and counsel to South Coast Air

Quality Management District).4



                                                           /s/ Shawn Heckert
                                                           Shawn Heckert



Sworn to before me this 6th day of
May, 2019


/s/ Kellee M. Churchwell
Kellee M. Churchwell
Notary Public, State of Ohio
Commission Expires: August 17, 2019




4
        The envelopes used in the service on the parties identified on Exhibit C included the legend: “Important
Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or
General Agent.”
Case 13-11482-MFW   Doc 5167   Filed 05/06/19   Page 3 of 8




               EXHIBIT A
                                                                                         Case 13-11482-MFW               Doc 5167      Filed 05/06/19   Page 4 of 8

Name                              Address1                         Address2                        Address3                       Address4                City          State   Zip          Email

KELLEY DRYE & WARREN LLP          ATTN DANA P. KANE, ESQ.          101 PARK AVE                                                                           NEW YORK      NY      10178        dkane@kelleydrye.com
LAW OFFICES OF ROBERT             ATTN ROBERT WASHUTA, ESQ         11 BROADWAY                     STE 615                                                NEW YORK      NY      10004        robertwashuta@lawwashuta.com
WASHUTA, PC
OFFICE OF THE CA ATTORNEY         ATTN MARGARITA PADILLA, ESQ      SUPERVISING DEPUTY ATTORNEY     1515 CLAY, FL 20               P.O. BOX 70550          OAKLAND       CA      94612-0550   margarita.padilla@doj.ca.gov
GENERAL                                                            GENERAL
OFFICE OF THE UNITED STATES       REGION 3                         ATTN LINDA J. CASEY, ESQ.       844 KING STREET, SUITE 2207,                           WILMINGTON    DE      19801        Linda.Casey@usdoj.gov
TRUSTEE                                                                                            LOCKBOX 35
PACHULSKI, STANG, ZIEHL AND       ATTN JAMES E. O'NEILL, ESQ       919 N. MARKET ST., 17TH FLOOR   P.O. BOX 8705                                          WILMINGTON    DE      19899-8705   joneill@pszjlaw.com
JONES LLP
PAUL, WEISS, RIFKIND, WHARTON &   ATTN ALAN W. KORNBERG, ESQ       1285 AVE OF THE AMERICAS                                                               NEW YORK      NY      10019-6028   akornberg@paulweiss.com
GARRISON LLP
PAUL, WEISS, RIFKIND, WHARTON &   ATTN ALICE BELISLE EATON, ESQ    1285 AVE OF THE AMERICAS                                                               NEW YORK      NY      10019-6028   aeaton@paulweiss.com
GARRISON LLP
PAUL, WEISS, RIFKIND, WHARTON &   ATTN CLAUDIA R. TOBLER, ESQ      2001 K STREET, NW                                                                      WASHINGTON    DC      20006        ctobler@paulweiss.com
GARRISON LLP
PROVINCE INC                      ATTN PETER S KRAVITZ             2360 CORPORATE CIRCLE, SUITE                                                           HENDERSON     NV      89074        pkravitz@provincefirm.com
                                                                   330
SHEPPARD MULLIN RICHTER &         ATTN DICK BRUNETTE, ESQ          333 S HOPE ST FL 43                                                                    LOS ANGELES   CA      90071-1422   rbrunette@sheppardmullin.com
HAMPTON LLP
SHEPPARD MULLIN RICHTER &         ATTN RANDOLPH VISSER, ESQ        333 S HOPE ST FL 43                                                                    LOS ANGELES   CA      90071-1422   rvisser@sheppardmullin.com
HAMPTON LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN JAMES J. MAZZA, JR., ESQ.   155 N. WACKER DR                                                                       CHICAGO       IL      60606        james.mazza@skadden.com
& FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN J. ERIC IVESTER, ESQ.       4 TIMES SQ FL 24                                                                       NEW YORK      NY      10036-6522   eric.ivester@skadden.com
& FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN LOUIS CHIAPPETTA            155 N. WACKER DRIVE                                                                    CHICAGO       IL      60606        louis.chiappetta@skadden.com
& FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN ANTHONY W. CLARK            ONE RODNEY SQUARE               PO BOX 636                                             WILMINGTON    DE      19899-0636   anthony.clark@skadden.com
& FLOM LLP
YOUNG CONAWAY STARGATT &          ATTN JOEL A. WAITE, ESQ          RODNEY SQ                       1000 N KING ST                                         WILMINGTON    DE      19801        jwaite@ycst.com
TAYLOR LLP
YOUNG CONAWAY STARGATT &          ATTN PAULINE K. MORGAN, ESQ      RODNEY SQ                       1000 N KING ST                                         WILMINGTON    DE      19801        pmorgan@ycst.com
TAYLOR LLP




Page 1 of 1
Case 13-11482-MFW   Doc 5167   Filed 05/06/19   Page 5 of 8




               EXHIBIT B
                                                                                         Case 13-11482-MFW                Doc 5167      Filed 05/06/19   Page 6 of 8

Name                              Address1                         Address2                         Address3                       Address4                City          State   Zip

EXIDE TECHNOLOGIES                ATTN KEITH SCOTT                 13000 DEERFIELD PARKWAY, SUITE                                                          MILTON        GA      30004
                                                                   100
KELLEY DRYE & WARREN LLP          ATTN DANA P. KANE, ESQ.          101 PARK AVE                                                                            NEW YORK      NY      10178
LAW OFFICES OF ROBERT             ATTN ROBERT WASHUTA, ESQ         11 BROADWAY                      STE 615                                                NEW YORK      NY      10004
WASHUTA, PC
OFFICE OF THE CA ATTORNEY         ATTN MARGARITA PADILLA, ESQ      SUPERVISING DEPUTY ATTORNEY      1515 CLAY, FL 20               P.O. BOX 70550          OAKLAND       CA      94612-0550
GENERAL                                                            GENERAL
OFFICE OF THE UNITED STATES       REGION 3                         ATTN LINDA J. CASEY, ESQ.        844 KING STREET, SUITE 2207,                           WILMINGTON    DE      19801
TRUSTEE                                                                                             LOCKBOX 35
PAUL, WEISS, RIFKIND, WHARTON &   ATTN ALAN W. KORNBERG, ESQ       1285 AVE OF THE AMERICAS                                                                NEW YORK      NY      10019-6028
GARRISON LLP
PAUL, WEISS, RIFKIND, WHARTON &   ATTN ALICE BELISLE EATON, ESQ    1285 AVE OF THE AMERICAS                                                                NEW YORK      NY      10019-6028
GARRISON LLP
PAUL, WEISS, RIFKIND, WHARTON &   ATTN CLAUDIA R. TOBLER, ESQ      2001 K STREET, NW                                                                       WASHINGTON    DC      20006
GARRISON LLP
PROVINCE INC                      ATTN PETER S KRAVITZ             2360 CORPORATE CIRCLE, SUITE                                                            HENDERSON     NV      89074
                                                                   330
PROVINCE INC                      17000 VENTURA BLVD STE 300                                                                                               ENCINO        CA      91316-4112
SHAW FISHMAN GLANTZ & TOWBIN      ATTN JOHN W. GUZZARDO, ESQ.      321 N CLARK ST STE 800                                                                  CHICAGO       IL      60654
LLC
SHAW FISHMAN GLANTZ & TOWBIN      ATTN ALLEN J. GUON, ESQ.         321 N CLARK ST STE 800                                                                  CHICAGO       IL      60654
LLC
SHEPPARD MULLIN RICHTER &         ATTN DICK BRUNETTE, ESQ          333 S HOPE ST FL 43                                                                     LOS ANGELES   CA      90071-1422
HAMPTON LLP
SHEPPARD MULLIN RICHTER &         ATTN RANDOLPH VISSER, ESQ        333 S HOPE ST FL 43                                                                     LOS ANGELES   CA      90071-1422
HAMPTON LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN JAMES J. MAZZA, JR., ESQ.   155 N. WACKER DR                                                                        CHICAGO       IL      60606
& FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN J. ERIC IVESTER, ESQ.       4 TIMES SQ FL 24                                                                        NEW YORK      NY      10036-6522
& FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN STEPHEN J. DELLA PENNA,     ONE RODNEY SQUARE                PO BOX 636                                             WILMINGTON    DE      19899-0636
& FLOM LLP                        ESQ.
SKADDEN, ARPS, SLATE, MEAGHER     ATTN LOUIS CHIAPPETTA            155 N. WACKER DRIVE                                                                     CHICAGO       IL      60606
& FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER     ATTN ANTHONY W. CLARK            ONE RODNEY SQUARE                PO BOX 636                                             WILMINGTON    DE      19899-0636
& FLOM LLP
TN DEPT OF REVENUE                C/OTN ATTORNEY GENERAL'S         ATTN HERBERT H. SLATERY III      PO BOX 20207                                           NASHVILLE     TN      37202-0207
                                  OFFICE, BANKRUPTCY DIV
YOUNG CONAWAY STARGATT &          ATTN JOEL A. WAITE, ESQ          RODNEY SQ                        1000 N KING ST                                         WILMINGTON    DE      19801
TAYLOR LLP
YOUNG CONAWAY STARGATT &          ATTN PAULINE K. MORGAN, ESQ      RODNEY SQ                        1000 N KING ST                                         WILMINGTON    DE      19801
TAYLOR LLP




Page 1 of 1
Case 13-11482-MFW   Doc 5167   Filed 05/06/19   Page 7 of 8




               EXHIBIT C
                                                                                Case 13-11482-MFW                   Doc 5167   Filed 05/06/19   Page 8 of 8

Name                        Address1                         Address2                          Address3                    Address4               City          State   Zip

HOGAN LOVELLS US LLP        ATTN NEAL KATYAL                 COLUMBIA SQUARE                   555 THIRTEENTH STREET, NW                          WASHINGTON    DC      20004
HOGAN LOVELLS US LLP        ATTN THOMAS P SCHMIDT            875 THIRD AVENUE                                                                     NEW YORK      NY      10022
JACK SHRUM                  AUSTRIA SHRUM LLC                PO BOX 23046                                                                         WILMINGTON    DE      19899-5046
JACK SHRUM                  JACK SHRUM P.A.                  1201 NORTH ORANGE STREET, SUITE                                                      WILMINGTON    DE      19801
                                                             502
KLEE, TUCHIN, BOGDANOFF &   ATTN THOMAS E. PATTERSON, ESQ.   1999 AVENUE OF THE STARS          39TH FL                                            LOS ANGELES   CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &   ATTN ROBERT J. PFISTER, ESQ.     1999 AVENUE OF THE STARS          39TH FL                                            LOS ANGELES   CA      90067
STERN LLP
PAUL HASTINGS LLP           ATTN THOMAS P. O'BRIEN, ESQ.     515 S FLOWER ST                   FL 25                                              LOS ANGELES   CA      90071-2228
PAUL HASTINGS LLP           ATTN KATHERINE F. MURRAY, ESQ.   515 S FLOWER ST                   FL 25                                              LOS ANGELES   CA      90071-2228
SOUTH COAST AIR QUALITY     ATTN KURT WIESE, ESQ.            10 BERGER COURT                   21865 COPLEY DRIVE                                 DIAMOND BAR   CA      91765
MANAGEMENT DISTRICT
SOUTH COAST AIR QUALITY     C/O BAYRON T. GILCHRIST, ESQ     OFFICE OF THE GENERAL COUNSEL, 21865 COPLEY DRIVE                                    DIAMOND BAR   CA      91765-0940
MANAGEMENT DISTRICT         AND KURT WIESE, ESQ              SCAQMD
WERB & SULLIVAN             ATTN DUANE WERB, ESQ             300 DELAWARE AVE                  STE 1300                                           WILMINGTON    DE      19801




Page 1 of 1
